Title: To George Washington from Thomas Law, 4 May 1798
From: Law, Thomas
To: Washington, George

 

Dear Sir
[4 May 1798]

The repeated confirmations of Congress & the late progress of the public buildings in the City give the greatest hopes, that the important object will be attained in 1800—an example alone is wanting to encourage private buildings.
Pardon the liberty I take in suggesting to you how much your building one house at this Crisis would ensure the rapid rise of the City by doing away doubts—The workmen now build on the cheapest terms, it is charity to employ them & materials are low & if you will honor me by accepting of a Lot any where near the Seat of Congress & by permitting me to raise 5,000 Ds. till it is convenient to You to advance the money I shall be very happy.
Your name would effect much, I speak my most real solemn Sentiments when I say that some measure of this kind is necessary lest this Year should pass away & Congress depute a member to report whether accomodations are ready or preparing for Congress.
Could Mrs Washington & You favor Eliza & me with an early visit you could see the present situation of the City & the exertions I have made; next Year building will be 25 ⅌ Ct dearer at least than now, if the untoward circumstance of Congress postponing their removal for want of habitations should not take place.
Requesting this to be favored with your serious Consideration, I remain With unfeigned esteem & regard yrs mt Sincy & affy

T. Law

